DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to RCE received May 12, 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-7 and 10-13, 15-17 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Han, U.S. Patent Application Publication No. 2016/0121890 in view of Kim et al., U.S. Patent Application Publication No. 2018/0001892 (referred to hereafter as Kim).
	As to claims 1, 12 and 17, Han teaches a control arrangement, method and vehicle for adjusting a desired distance between two vehicles, the control arrangement comprising: 
a distance regulation system having a distance control device configured to adjust a first desired distance between a subject vehicle and a vehicle ahead depending on sensor signals received from a sensor system by requesting a first subject vehicle desired acceleration (see para. 45-46, 48 and 53); 
a communication system configured to wirelessly send and receive a surroundings data signal, wherein the surroundings data signal contains surroundings information (see para. 24 and 26); 
an assistance control device configured to determine a second desired distance between the subject vehicle and the vehicle ahead and a second subject vehicle desired acceleration for adjusting the second desired distance depending on the surroundings information received from the communication system, wherein the distance control system comprises an ACC interface (see para. 59-62), wherein the surroundings information comprises at least one of a vehicle ahead acceleration, a hazard, an event, and a warning recognized by the vehicle ahead or received from an infrastructure device (see para. 19-21, 75-76 and 78-80, the vehicle ahead transmits to the own vehicle road surface information including the coefficient of friction which identifies whether the ability of the vehicle to stop/stopping distance, i.e. rain on asphalt road, or unpaved road. Road surface information is also used to identify a change in the coefficient of friction. Examiner interprets the road surface information to be “hazard” or “event”), 
wherein a first interface signal is transferred via the ACC interface to the distance regulation system, and wherein the first interface signal is formed depending on the surroundings information received from the communication system and the second desired distance determined by the assistance control device is adjusted by the distance regulation system taking into account the first interface signal (see para. 59-62 and 76-78 and 84);
wherein the second desired distance between the subject vehicle and the vehicle ahead and the second subject vehicle desired acceleration are determined by the assistance control device depending on subject vehicle information, wherein for this purpose the assistance control device is connected to a CAN bus of the subject vehicle which provides the subject vehicle information (see para. 46-51);
wherein a second interface signal is output via the ACC interface, wherein the second interface signal contains the subject vehicle information and the second interface signal is transferred to the communication system via at least one wired communication (see para. 50, 59-62 and 76-78 and 84).
Han does not teach the communication system thereafter wireless provides the subject vehicle information to other vehicles or infrastructure devices in the vehicle surroundings. However, Kim teaches a system and method comprising a vehicle receiving surrounding information, adjusting vehicle speed and wirelessly broadcasting vehicle information to other vehicles (see para. 66-68, 80).
 It would have been obvious for one of the ordinary skill in the at the effective filling data of the application provide the subject vehicle information to other vehicles or infrastructure devices in the vehicle surroundings in Han as taught by Kim. Motivation to do so comes from the teachings of Kim that doing so would improve fuel efficiency and prevent collision
As to claim 2, Han in view of Kim teach the control arrangement as claimed in claim 1. Han further teaches wherein the assistance control device is connected for signal transmission to the ACC interface via an assistance data line for transmitting the second desired distance and the second subject vehicle desired acceleration as determined by the assistance control device to the ACC interface, so that the second desired distance and the second subject vehicle desired acceleration can be transferred to the distance control device by the first interface signal (see para. 59-62 and 76-78 and 84).
As to claim 3, Han in view of Kim teach the control arrangement as claimed in claim 1. Han further teaches wherein the assistance control device is integrated into the distance regulation system and the assistance control device is connected via an assistance data line to the distance control device for signal transmission for transmitting the second desired distance and the second subject vehicle desired acceleration determined by the assistance control device to the distance control device, and wherein the ACC interface is connected to the assistance control device for signal transmission and the first interface signal contains the surroundings information received from the communication system (see para. 51-52, 59-62 and 76-78 and 84).
As to claim 4, Han in view of Kim teach the control arrangement as claimed in claim 3. Han further teaches wherein the ACC interface is connected to the communication system via a communication data line for transmitting the surroundings information to the ACC interface (see para. 48-50, 59-62 and 76-78 and 84).
As to claim 5, Han in view of Kim teach the control arrangement as claimed in claim 1. Han further teaches wherein the first desired distance can be specified by a driver of the subject vehicle (see para. 15 and 17).
As to claim 6, Han in view of Kim teach the control arrangement as claimed in claim 1. Han further teaches wherein the communication system provides wireless data communication for transmitting the surroundings data signal, and wherein the wireless data communication is formed by wireless V2V data communication between the vehicle and other vehicles in the vehicle surroundings and/or by wireless vehicle V2I data communication between the vehicle and infrastructure devices in the vehicle surroundings (see para. 45-51).
As to claim 7, Han in view of Kim teach the control arrangement as claimed in claim 1. Han further teaches wherein the surroundings data signal transfers a vehicle ahead actual acceleration and/or a vehicle behind actual acceleration and/or a vehicle ahead desired acceleration and/or a vehicle behind desired acceleration and/or a vehicle ahead brake performance parameter and/or vehicle behind braking parameter and/or an upcoming intersection, a traffic light, a tailback, a construction site or a speed limit as surroundings information to the communication system (see para. 59-62 and 76-78 and 84).
As to claim 10, Han in view of Kim teach the control arrangement as claimed in claim 9. Han further teaches wherein the second interface signal contains the sensor signals of the sensor system of the subject vehicle for wirelessly providing the sensor signals to other vehicles or infrastructure devices in the vehicle surroundings (see para. 59-62 and 76-78 and 84).
As to claim 11, Han in view of Kim teach the control arrangement as claimed in claim 1. Han further teaches wherein the assistance control device comprises a platooning control device for coordinating the subject vehicle within a platoon of several vehicles, wherein the platooning control device is embodied to determine the second desired distance of the subject vehicle from the vehicle ahead and the second subject vehicle desired acceleration for adjusting the second desired distance depending on the surroundings information and to output the same (see para. 59-62 and 76-78 and 84).
As to claim 13, Han in view of Kim teach the control arrangement as claimed in claim 12. Han further teaches wherein the requirement for the first desired distance is overwritten if a second desired distance dependent on the surroundings information is specified to the distance regulation system (step of claim 13 is contingent limitation, see MPEP 2111.04, See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)).
As to claim 15, Han in view of Kim teach the control arrangement as claimed in claim 12. Han further teaches wherein the second subject vehicle desired acceleration determined depending on the surroundings information is plausibility checked using sensor signals output by the sensor system of the distance regulation system (see para. 67-69).
As to claim 16, Han in view of Kim teach the control arrangement as claimed in claim 12. Han further teaches wherein the distance regulation system can specify a positive and a negative subject vehicle desired acceleration (see para. 12, 59-62 and 76-78 and 84).

3.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view Kim, further in view of Samsioe et al., U.S. Patent Application Publication No. 2010/0280729 (referred to hereafter as Samsioe).
As to claim 18, Han teaches the second desired distance between the subject vehicle and the vehicle ahead and the second subject vehicle desired acceleration are determined by the assistance control device depending on subject vehicle information (see para. 46). Han does not explicitly teach that the subject vehicle information comprises a subject vehicle actual acceleration and/or the first subject vehicle desired acceleration and/or the second subject vehicle desired acceleration and/or a subject vehicle brake performance parameter. However, Samsioe teaches a system and method for determining a separation distance between vehicles wherein the distance is determined based on weather conditions “surrounding conditions” and braking performance of the vehicle (see para. 11 and 14). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to use the brake performance parameter to calculate the separation distance in Han as taught by Samsioe. Motivation to do so comes from the teachings of Simsioe that doing so would reduce the risk of thermal fatigue of foundation brakes.
4.	Applicant’s arguments have been fully considered but are moot in view of the new grounds or rejection.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663